Citation Nr: 1014937	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for hepatitis C, 
to include two liver transplants, has been submitted and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to 
November 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

Initially, the Board notes in October 2006 the Veteran also 
initiated petitions to reopen claims for entitlement to 
service connection for a low back disability and for a hernia 
repair.  The claims file does not indicate the Veteran has 
perfected an appeal with respect to these claims as required 
pursuant to 38 C.F.R. § 20.1103 and, therefore, the issues 
are not on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in August 2009.  A transcript of the proceeding has 
been associated with the claims file.

The record reflects that after the statement of the case 
(SOC) the Veteran submitted additional relevant evidence to 
the Board.  No subsequent supplemental statement of the case 
(SSOC) was issued, but this is not necessary because the 
evidence was accompanied by multiple waivers of initial 
review by the agency of original jurisdiction in accordance 
with 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied 
service connection for hepatitis C with liver transplant, 
finding that there was no evidence the Veteran's hepatitis C 
began in service or was aggravated by service and that the 
medical evidence of record indicated the hepatitis C was 
attributed to blood transfusions as an infant.  
 
2.  Evidence received since the December 2004 rating decision 
raises a reasonable possibility of substantiating the 
Veteran's hepatitis C claim.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied the claim 
for entitlement to service connection for hepatitis C with 
liver transplant is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1100 (2009). 
 
2.  Evidence received since the December 2004 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for hepatitis C, to include two liver transplants, 
is new and material, and, therefore, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by or on behalf of the Veteran.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's 
claim.  Thus, any errors in complying with the notice or 
assistance requirements with respect to that matter are moot.  
The claim on the merits requires additional development, 
which is addressed in the remand below.   
 
New and Material Evidence 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

In order to establish a right to compensation for a present 
disability on a direct basis, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims he contracted hepatitis C from a blood 
transfusion in October 1987, while serving in Honduras.  
Specifically, the Veteran contends that the day he left the 
United States for Honduras he had significant dental work 
performed on approximately five teeth and, after arriving in 
Honduras, that he felt sick and realized he was continuing to 
lose blood as a result of the dental work.  The Veteran 
asserts that he was given two shots of epinephrine for his 
heart and two to three units of blood donated by a fellow 
service member.  The Veteran has also claimed he received 
another blood transfusion in 1989 during a hernia repair 
procedure.  The Veteran denies pre-service or post-service 
blood transfusions, tattoos, IV drug use, or other risk 
factors for contracting hepatitis C.
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  

In a December 2004 rating decision, the RO denied service 
connection for hepatitis C with liver transplant, finding no 
evidence the Veteran contracted or aggravated hepatitis C in 
military service and that the medical evidence indicated the 
Veteran's hepatitis C was related to blood transfusions 
received as an infant.  The Veteran did not file a timely 
notice of disagreement (NOD) or otherwise indicate a desire 
to appeal the decision to the Board.  As no correspondence 
was received from the Veteran within the appeal period 
perfecting his appeal with respect to the issue of 
entitlement to service connection for hepatitis C with liver 
transplant, therefore, the December 2004 rating decision is 
final. 
 
At the time of the December 2004 rating decision, the record 
included service treatment records showing dental treatment 
on approximately five teeth in October 1987 and treatment the 
next day for abdominal cramps and vomiting for which the 
Veteran received "3000 ml LRs" and compazine for nausea.  
The Veteran also underwent a hernia repair surgery in August 
1989, which treatment records reflect was performed without 
complication.  The record also included VA and private 
treatment records showing that the Veteran had a liver 
transplant in September 2000 and a second transplant in April 
2004.  Prior to the first transplant, in March 2000, the 
Veteran reported a history of both a childhood blood 
transfusion and an in-service blood transfusion in Honduras 
in 1989.  A January 2001 private treatment record following 
the first transplant indicated that at the time of the 
transplant the hepatitis C was thought to have been acquired 
from blood transfusions the Veteran had as an infant for 
gastroschisis surgery.  There also were multiple additional 
references to infant blood transfusions.    

Potentially relevant evidence received since the December 
2004 rating decision includes VA and private treatment 
records, written statements from the Veteran's mother and 
fellow service member, and multiple statements from the 
Veteran, including transcripts from the August 2009 Board 
hearing.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims his hepatitis C was contracted from 
an in-service blood transfusion in 1987 or 1989 and that he 
did not have any blood transfusions as an infant or other 
nonservice risk factors for contracting hepatitis C.  
 
For evidence to be new and material in this matter, it would 
have to tend to show evidence of an in-service blood 
transfusion or that the Veteran did not contract hepatitis C 
from a blood transfusion as an infant.  The Board finds the 
evidence received since the December 2004 rating decision 
does.

The Board has considered the statements from the Veteran, his 
mother, and his fellow service member.  The August 2009 
letter from the Veteran's mother stated that the Veteran did 
not receive any blood transfusions or blood by-products as a 
child.  The October 2009 statement of the Veteran's fellow 
service member noted that during their deployment to Honduras 
that the Veteran had gotten sick and that a medic told the 
service member that the Veteran was feeling better after 
having received a blood transfusion.    

The Board observes that the Veteran's mother certainly is 
competent to report events she observed, or in this case did 
not observe, with her own senses, such as the Veteran not 
having received any blood transfusions or blood by-products 
as a child.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); see also Charles v. Principi, 16 Vet. App. 370, 
274 (2002) (finding lay persons competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Therefore, since December 2004, the newly submitted evidence 
suggests that the Veteran's current hepatitis C is not 
attributable to blood transfusions received as an infant.  
The Veteran also has stated that there are no other pre-
service or post-service risk factors from which he could have 
contracted hepatitis C, to include tattoos, IV drug use, or 
other blood transfusions.  

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the statement of the Veteran's 
mother that he did not receive blood transfusions as an 
infant and the Veteran's testimony that he did not have any 
other nonservice risk factors that could account for his 
contracting hepatitis C, at the very least, raise a 
reasonable possibility of substantiating the claim and 
constitute new and material evidence sufficient to reopen the 
Veteran's claim. 


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for hepatitis C, to include 
two liver transplants, is reopened; the appeal is granted to 
this extent only.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits can be reached for 
the issue on appeal in this case.

As discussed above, the Veteran's claim for entitlement to 
service connection for hepatitis C, to include two liver 
transplants, was denied in a December 2004 rating decision on 
the basis that there was no evidence that the Veteran 
contracted hepatitis C in service and that the medical 
evidence indicated his hepatitis C was the result of blood 
transfusions as a child.  The RO based this decision on VA 
and private treatment records that indicate the Veteran's 
hepatitis C was contracted from blood transfusions as an 
infant.

Initially, the Board notes that the Veteran's service 
treatment records, in large measure, support the Veteran's 
contention of having received a blood transfusion in Honduras 
in 1987.  As asserted by the Veteran, the service treatment 
records reflect dental work performed in October 1987, orders 
transferring the Veteran by airplane to Honduras that same 
date, and treatment records from the next day noting 
complaints of abdominal cramps and vomiting.  In that regard, 
the Board observes that the October 1987 treatment record 
documents that the Veteran received "3000 ml LRs," as well 
as compazine for nausea.  While the notation of "3000 ml 
LRs" is unclear, it may denote the transfusion of blood or 
blood products that had been leukoreduced.

In addition, the Veteran underwent a hernia repair in August 
1989, during which he claimed to have received a blood 
transfusion.  The Veteran has asserted no pre-service or 
post-service risk factors for the contraction of hepatitis C.  
The Board observes, as discussed above, that there are 
multiple notations documenting a history of the Veteran 
having received blood transfusions as an infant and a January 
2001 private treatment record noting that the Veteran's 
hepatitis C had been contracted as a result of these blood 
transfusions as an infant.  However, the January
2001 record includes no discussion as to the rationale for 
this conclusion and the Board observes the Veteran also 
reported in March 2000 that he had received a blood 
transfusion in service.  Moreover, in an August 2009 
statement, the Veteran's mother stated that the Veteran did 
not receive a blood transfusion or any blood products during 
childhood.

Given that the service treatment records suggest a possible 
blood transfusion in October 1987 and conflicting evidence 
regarding whether the Veteran's hepatitis C was contracted 
during a blood transfusion as an infant, the Board finds that 
a VA examination is warranted to clarify the issue.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination). 

The RO should also take the opportunity to obtain relevant VA 
medical treatment records from December 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records related to 
treatment for the Veteran's hepatitis C 
and resulting liver transplants from the 
appropriate VA facilities from December 
2006 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be provided with an 
opportunity to provide such medical 
records.

2.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for a VA 
medical examination for the purposes of 
determining the approximate onset date 
and/or etiology of his hepatitis C.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner is requested to specifically 
discuss: the October 1987 service 
treatment records relating to dental 
treatment and abdominal pain and nausea, 
to include the notation "3000 ml LRs" 
and any other evidence of a blood 
transfusion; the August 1989 hernia repair 
surgery, to include any evidence of a 
blood transfusion; the Veteran's statement 
in a March 2000 private treatment record 
that he had undergone blood transfusions 
as an infant and in 1989 in Honduras; the 
January 2001 private treatment record 
noting that the Veteran's contracting of 
hepatitis C had been attributed to blood 
transfusions as an infant; the Veteran's 
statements during the August 2009 Board 
hearing that he did not have any pre-
service or post-service risk factors for 
contracting hepatitis C; and the Veteran's 
mother's August 2009 letter stating that 
the Veteran had not received a blood 
transfusion or blood by-products as a 
child.  

Following a review of the relevant 
evidence in the claims file, obtaining a 
history directly from the Veteran, 
conducting a clinical evaluation, and 
performing any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion as to whether it is it 
at least as likely as not that the 
Veteran's hepatitis C was contracted as a 
result of a blood transfusion during 
service or is otherwise linked to any 
incident of service?  


 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 
 
3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claim for 
entitlement to service connection for 
hepatitis C, to include two liver 
transplants, on a de novo basis.  If the 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


